DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to RCE filed 06/03/2021. 
Claims 10-11, 14 have been cancelled. 
Claims 1-9, 12-13, 15-21 are pending in this application.
Claims 1, 12, 15 have been amended in the instant application.
 Claims 1-9, 12-13, 15-21 are allowed.

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.



The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Eicken et. al (US20120179811A1) discloses a method of providing a performance improvement recommendation for a connection between a first network node in communication with a second network node, information is transmitted from the first node to the second node to provide communication between the nodes, via a number of transmission components. An elapsed time of transmission of the information between a subset of the transmission components is measured, the aggregation of the measurements representing time elapsed for end-to-end transmission of the information that includes preparing, by the first node, the information for transmission and processing, by the second node, the information upon receipt. A determination is made that one of the measured transmission components has a performance that crosses a predetermined threshold. A recommendation is identified to improve the performance of the identified component. (see abstract).  

	Dupre et. al  (US20130205016A1) discloses a non-transitory computer-readable storage medium storing instructions which, when executed by processors, cause the processors to perform: at a management computer, receiving, from a gateway located in a managed network, device information about devices in the managed network; for a particular device: determining a match between the device capabilities of the particular device and features of a particular network software application configured to control the particular device, and determining a particular protocol endpoint configured to communicate control instructions from the particular network software application to the particular device; receiving, from the gateway, aggregated data that reflects network utilization by the devices located in the managed network; for the particular device: based at least in part on the aggregated data, using the particular network see abstract).  

Bush et al.  (US7925729B2) provides a tool for managing a computer network includes a gateway service module that identifies a gateway for a network and a network information service module. The network information service module identifies devices in the network, determines at least one property for each of the identified devices, and creates a network information data structure for storing device properties. A communication agent service module transmits at least one determined device property to other agent service modules associated with the network, receives at least one device property from another agent service module associated with the network, and provides the received at least one property device to the network information service module. A method of monitoring a computer network is also provided. The method includes identifying devices in a network, determining at least one property for each of the identified devices, receiving at least one determined device property from another device the network, and creating a network information data structure for storing the determined device properties. (see abstract).

Barbieri et al. (US20130204740A1) discloses a recommender system (100), a computer-implemented recommending method, a corresponding computer readable medium and a corresponding computer program. A recommender system (100) is configured to send an electronic suggestion signal (186) to a respective user (199) of a user database (140) in dependence of a first like-degree (164) of a specific item, which has been determined based on see abstract).

Cioffi et al. (US20120134397A1) discloses a Digital Subscriber Line (DSL) Management Center (DMC) coupled to a DSL network includes a data collection module that receives information regarding the DSL network from a plurality of sources. An analysis module is coupled to the data collection module to analyze the received information and issue a command for one or more of a plurality of DSL performance enhancement devices to optimize their operation. A command signal generation module is coupled to the analysis module to receive the issued command from the analysis module and generate a corresponding command signal for transmission to one or more of the DSL performance enhancement devices. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 filed 06/03/2021. Dependent claims 2-9, 21 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 12. Dependent claims 13 further limits allowed independent claim 12; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 15. Dependent claims 16-20 further limits allowed independent claim 15; therefore, they are also allowed.

Accordingly, claims 1-9, 12-13, 15-21 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ATTA KHAN/
Examiner, Art Unit 2449